Citation Nr: 1816060	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1974 to May 1976 and from July 1980 to July 1986.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter was previously remanded by the Board in April 2015 so that the Veteran could be afforded another opportunity to testify at a videoconference hearing.  This was accomplished before the undersigned in July 2015.  A transcript of that hearing is of record.  The case was again remanded in November 2015 for further development of the evidence.  This has been accomplished and the case has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had complaints of back pain during service, but a chronic back disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, injury or disease.

2.  Throughout the appeal, the Veteran's bilateral hearing loss has been primarily manifested by pure tone thresholds averaging, at worse, 73 decibels in the right ear and 76 decibels in the left ear at 1,000, 2,000, 3,000, and 4,000 hertz and speech recognition ability 90 percent correct in the right ear and 84 percent correct in the left ear.  



CONCLUSIONS OF LAW

1.  A chronic low back disability was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met for any period.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January and December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including treatment records utilized in a disability determination of the Social Security Administration, have been secured.  The Veteran was afforded VA medical examinations, most recently in April 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Back Disability

The Veteran contends that service connection is warranted for his low back disability.  During testimony before the undersigned in February 2015, he testified that he was constantly lifting and pulling on very heavy things as an tank crewman while on active duty and that this constant use strained his back to the point where he now had chronic back disability.  It was pointed out that since his discharge from service, the Veteran has not engaged in the type of work that would require heavy lifting.  

Review of the available STRs shows that the Veteran had complaints of back pain on at least three occasions while on active duty.  In July 1975, he complained of lower back pain.  At that time, X-ray studies were negative.  On examination for entry into his second period of service, no pertinent abnormality was demonstrated.  He again complained of back pain in August 1981 and again in February 1983 when back pain and spasm of the lower back were assessed.  The Veteran has stated that he did not undergo an examination at separation from his second period of active duty.  

Statements have been received from the Veteran's friends and family, some of whom have known the Veteran since his period of active duty.  They indicate that they always recall the Veteran having back problems.  

Post-service medical records show that he had complaints of back pain beginning in April 2004.  At that time an X-ray study showed facet arthrosis at L5-S1.  In November 2007, a private medical treatment record showed mild degenerative changes at L4-5.  In September 2008 he complained of low back pain with radiculopathy and in December of that year he continued to have complaints of back pain.  An MRI study dated in July 2010 showed disc bulges at L2-3, L3-4, and L4-5.  

An examination was conducted by VA in December 2013.  At that time, the diagnoses were degenerative disc disease of the lumbar spine and lumbar facet arthropathy.  The examiner indicated that both of these disorders had been diagnosed post-service.  The examiner noted that the Veteran had some episodes of back pain while in service.  The earliest documentation of a back disorder at the time of the evaluation was the 2007 X-ray studies showing lumbar degenerative disc disease.  After examination and review of the record, the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that there was no evidence of a back injury or treatment in service that could have resulted in the current problems.  

An examination was conducted by VA in April 2016.  At that time, the diagnoses were lumbosacral strain in 1981 and degenerative arthritis of the spine in 2004.  After review of the record and examination of the Veteran, the examiner opined that it was less likely than not that the current condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale included a recitation of the medical records from the Veteran's treatment for back spasm in 1981 and 1983 and note of X-rays showing facet arthrosis at L5-S1.  The examiner noted a 21 year gap between the last records of medical care pertaining to back pain while on active duty and the first reports of back pain following active duty.  The in-service treatment assessments were for back strain and a bruise of the back muscles.  The most recent MRI study, in June 2013, showed minimal disc bulging and mild degenerative changes, but the Veteran's description of numbness in the lower extremities did not suggest lumbar radiculopathy, but rather diabetic peripheral neuropathy.  The examiner concluded that, because of the great time gap between episodes of back pain during military service and evaluations for back pain subsequent to service, there was no basis for concluding that the two were connected.  Additionally, the examiner noted that a 2010 neurology evaluation reported a 2008 history of low back injury, although details of this injury were not located.  Given all of this information, the examiner found that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury.  

As noted, service connection requires that there be medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  In this case, there are two medical opinions in the record, both of which are negative as to a relationship between the complaints of back pain during service and the later development of arthritis of the low back first shown in 2004.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board's finding is further supported by the lack of post-service evidence showing chronic back problems until 2004, which was noted by the VA examiners to be approximately 20 years after discharge from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for nearly two decades between the period of active service and his first chronic back problem is itself evidence which tends to show that the disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 . 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an initial or increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for bilateral hearing loss was granted by the RO in the October 2012 rating decision giving rise to this appeal.  The noncompensable initial rating was appealed by the Veteran.  

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes for VA in February 2012.  At that time, the Veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
30
35
40
50
Left ear
25
40
75
40

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 39 decibels in the right ear and 45 decibels in the left ear.  Speech recognition ability was 94 percent correct in the right ear and 94 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for VA in January 2014.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
40
55
55
45
Left ear
40
65
80
65

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 49 decibels in the right ear and 63 decibels in the left ear.  Speech recognition ability was 80 percent correct in the right ear and 96 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for VA in January 2016.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
70
80
70
70
Left ear
70
75
80
80

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 73 decibels in the right ear and 76 decibels in the left ear.  Speech recognition ability was 90 percent correct in the right ear and 84 percent correct in the left ear.  The examiner noted that the Veteran's hearing loss did impact his ordinary conditions of daily life including his ability to work in that the Veteran had reported that he often had to ask people to repeat themselves and had trouble hearing in restaurants or when there was background noise present.  

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that, while the Veteran's hearing acuity has been steadily worsening during the appeal period,  a compensable evaluation is not warranted for a bilateral hearing loss based on the most recent examination, which shows the most disabling manifestations of his hearing loss.  As such, a compensable schedular evaluation is not warranted at this time.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2017).  In this case, the Schedule is not inadequate.  The Schedule does provide for higher ratings for the service-connected hearing loss.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown to have been met.  While the Board recognizes and has considered the Veteran's complaints of difficulty in hearing associated with his service-connected hearing loss, the Board notes that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss, and while there is evidence that the Veteran had difficulty hearing in restaurants and where there is background noise, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned schedular rating. For these reasons, referral for an extra-schedular rating is not warranted.  


ORDER

Service connection for a low back disability is denied.  

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


